Citation Nr: 0004082	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C. § 1151, based on a claim that 
the veteran's death was due to VA medical treatment.

REPRESENTATION

Appellant represented by:	Charles L. Holsworth, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  He died in December 1995, and the appellant 
is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an April 1996 RO decision which, in pertinent 
part, denied service connection for the cause of the 
veteran's death (one basis for DIC), and from a June 1996 RO 
decision which denied entitlement to DIC benefits under 38 
U.S.C.A. § 1151, based on the appellant's claim that the 
veteran's death resulted from VA medical treatment in 1995.  
A personal hearing was held before an RO hearing officer in 
July 1998. 


FINDINGS OF FACT

1.  The appellant has not submitted competent evidence to 
show a plausible claim for service connection for the cause 
of the veteran's death.

2.  The appellant has not submitted competent evidence of a 
plausible claim for DIC benefits under 38 U.S.C.A. § 1151, 
based on the claim that the veteran's death was due to VA 
medical treatment in 1995.



CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1151, based upon the veteran's VA medical treatment in 
1995, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1943 to 
December 1945.  During his lifetime, his only established 
service-connected condition was a service-connected 
psychiatric disorder, characterized as anxiety reaction with 
post-traumatic stress disorder, and last rated 70 percent 
disabling.

The veteran's service medical records are negative for heart 
disease or any other pertinent condition.  On medical 
examination performed for separation purposes in December 
1945, the veteran's cardiovascular system was clinically 
normal.

VA medical records dated from 1961 to 1962 reflect treatment 
for complaints of abdominal and chest pain.  A hospital 
discharge summary shows that the veteran was hospitalized 
from September 1961 to October 1961, and presented with 
complaints of chest pain.  A cardiac examination was 
unremarkable, and two chest X-ray studies were negative.  On 
discharge, the examiner noted that the veteran continued to 
complain of daily aches and pains in his chest and abdomen, 
and indicated that no organic disease had been discovered, 
although the symptoms were very suggestive of irritable bowel 
syndrome.  A December 1961 outpatient treatment note 
indicated that the veteran's heart and great vessels were of 
average size and shape.  A June 1962 chest X-ray study was 
normal.

VA medical records dated in the 1980s and early 1990s reflect 
treatment for a variety of conditions, including colon 
carcinoma, chronic obstructive pulmonary disease (COPD), and 
a psychiatric disorder.  

Post-service medical records are negative for a heart 
condition until 1991.  A VA hospital discharge summary shows 
that the veteran was hospitalized in April 1991 for 
complaints of increased shortness of breath, dyspnea on 
exertion, and cough.  The examiner noted that the veteran had 
been admitted for further treatment of his congestive heart 
failure (CHF).  During the hospitalization, the veteran had 
an ectopic atrial tachycardia which was felt to be secondary 
to his pulmonary disease; subsequently, his electrocardiogram 
showed sinus tachycardia.  The discharge diagnoses were COPD 
exacerbation, reflux esophagitis, resolved ectopic atrial 
tachycardia, and history of colon carcinoma, status post 
colectomy.  

Subsequent VA medical records dated from 1991 to 1995 reflect 
treatment for a variety of conditions, including COPD, 
pneumonia, bronchitis, benign prostatic hypertrophy, 
schizoaffective disorder, and anxiety disorder.  A VA 
hospital discharge summary reflects that the veteran was 
hospitalized from May 1991 to June 1991, and notes that the 
veteran had a past medical history of questionable coronary 
artery disease.  A June 1992 chest X-ray study showed COPD, 
with no acute infiltrate.  The heart was normal and there was 
no evidence of CHF.

VA medical records dated from August 1995 to October 1995 
reflect treatment for major depression with psychosis, and 
chronic anxiety disorder.  An August 1995 hospital admission 
summary from the Highland Drive VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania shows that the veteran presented 
with complaints of increasing tremor and anxiety, which he 
associated with a recent change in his medication.  The 
veteran said he was increasingly concerned that he was having 
interaction of his medications.  The diagnostic impressions 
on admission were chronic anxiety disorder, rule out delirium 
secondary to Mellaril, COPD, recent upper respiratory 
infection, history of colon resection for carcinoma, history 
of right inguinal hernia, benign prostatic hypertrophy with 
transurethral resection of the prostate, and degenerative 
joint disease.  The examiner indicated that the veteran would 
be admitted, his medications would be minimized, and he would 
be observed during this regimen.  An August 1995 social 
worker's note shows that the veteran's son mentioned that he 
was concerned about the veteran's medications, and said the 
veteran had been administering his own medications at home 
and there was no way to know if he was taking the proper 
medications.  An August 1995 chest X-ray study indicated that 
the heart was top normal in size, with atherosclerotic 
changes of the thoracic aorta.   A September 1995 home health 
nurse's note indicates a home health nurse planned to visit 
the veteran at his home after his discharge to teach 
medication administration.  A nursing discharge summary notes 
that medications were discussed with the veteran and his son, 
and his son stated that he planned to assist the veteran with 
medication administration.  A September 1995 chest X-ray 
study showed a cardiac shadow which was slightly more 
prominent than on the last chest X-ray study in August 1995, 
and there was mild cardiomegaly with prominence of the left 
ventricle and atherosclerotic changes of the thoracic aorta.

The discharge summary from the above hospitalization shows 
that the veteran was hospitalized from August 23, 1995 to 
September 19, 1995, and notes that on admission, the veteran 
reported a recent medication change and said he was getting a 
variety of medications from different doctors.  The examiner 
noted that the veteran's medications were adjusted, his many 
medical problems were treated, and he responded to treatment 
without complication.  The veteran was diagnosed with CHF on 
September 7, 1995.  The examiner noted that the veteran's 
hospital course was routine, he became less anxious, and his 
mood, sleep, and appetite improved.  On discharge, he had no 
complaints of anxiety and his hand tremors were minimal.  The 
veteran's discharge medications were ascorbic acid (vitamin 
C), Clonazepam, Lisinopril, a multivitamin, Bupropion, 
Docusate, Omeprazole, Prazosin, Risperidone, Trazodone, 
vitamin E, an Albuterol inhaler, an Ipratropium inhaler, and 
a Triamcinolone inhaler.  The discharge diagnoses were 
generalized anxiety disorder, COPD, recent upper respiratory 
infection, history of colon resection for carcinoma, history 
of right inguinal hernia, benign prostatic hypertrophy with 
transurethral resection of the prostate, and degenerative 
joint disease.

Treatment notes by a VA home health nurse dated from 
September 1995 to December 1995 reflect that the veteran was 
treated at his home and his medications were discussed with 
him and the appellant.  A September 1995 initial home visit 
note shows that the appellant informed the nurse that the 
veteran "gets in trouble and takes too much medication."  A 
home health initial nursing assessment dated in September 
1995 notes that the veteran was seeing many doctors and 
taking many medications.  In a December 1995 discharge 
progress note, the nurse related that the veteran had 
received seven home visits, and he insisted that he needed 
more medication than was prescribed.

A VA hospital admission assessment from the Highland Drive 
VAMC dated in early November 1995 shows that the veteran was 
admitted for an initial community maintenance program (CMP) 
stay.  The examiner noted that the veteran was last 
hospitalized at that facility from August 1995 to September 
1995, and noted that the veteran had a multitude of medical 
problems, including history of transurethral resection of the 
prostate times two, history of colon resection secondary to 
carcinoma, COPD which was currently being treated, and a 
history of recurrent upper respiratory infections.  There was 
also a history of right inguinal hernia repair, history of 
generalized arthritis, and gastroesophageal reflux disease.  
The veteran's only current complaint was arthritis.  On 
examination of the veteran's heart, there was a normal sinus 
rhythm with no murmurs.  The examiner noted that the 
veteran's medications would be continued.  The discharge 
summary notes that the veteran was hospitalized from November 
3, 1995 to November 13, 1995, and complained of anxiety, 
nervousness, arthritis, and hearing impairment.  During the 
hospitalization, vitamin C, Ipratropium, and Omeprazole were 
discontinued, and Lactulose and Lisinopril were increased.  
Laboratory tests showed that iron, saturated iron, red blood 
cell, hemoglobin, hematocrit, and mean corpuscular hemoglobin 
concentration were all low, red cell distribution width was 
high, and all other tests were within normal limits.  The 
veteran's hospital admission was essentially uneventful.  As 
the veteran had numerous medical problems, it was decided 
that the veteran would not return to the CMP for his next 
admission, but would go to a different department.  The 
discharge diagnoses were generalized anxiety disorder, in 
partial remission, COPD, history of colon resection for 
carcinoma, history of inguinal hernia, benign prostatic 
hypertrophy with transurethral resection of the prostate, and 
degenerative joint disease.

A VA medical record dated on November 29, 1995 from the 
Highland Drive VAMC  shows that the veteran was brought to 
the hospital by the escort service as he was unable to travel 
to the hospital on his own.  He was weak and had pain in all 
of his joints.  On examination, he was brought in a 
wheelchair, and he was quite comfortable, alert, and 
oriented.  He was upset because he had been taken off his 
Prazosin for his enlarged prostate.  The examiner ordered 
laboratory tests, and planned that his Prazosin would be 
continued, along with Salsalate for his arthritic complaints.  
A subsequent VA treatment record dated the same day notes 
that the veteran was being followed in the mental health 
clinic for treatment of schizoaffective disorder and was 
stable on his current medications.  A social work service 
note dated the following day notes that the veteran was 
admitted to a VAMC with a diagnosis of rule out 
gastrointestinal bleed.  A VA hospital discharge summary from 
the University Drive VAMC notes that the veteran was 
hospitalized from November 29, 1995 to December 2, 1995, and 
presented for a workup of reduced hemoglobin and hematocrit.  
The veteran complained of fatigue and an increase in 
shortness of breath in the past few months.  During the 
hospitalization, the veteran underwent a colonoscopy on 
December 1, 1995 and an upper endoscopy; a gastric polyp was 
excised, and there was no evidence of any mucosal defects.  
The colonoscopy was normal.  Other than some increase in 
bowel distention due to gas status post colonoscopy, the 
veteran was stable.  On physical examination on discharge, 
the veteran's heart had a normal rate and rhythm.  On 
discharge, the examiner noted that the veteran was taking 
Risperidone for schizoaffective disorder, and that Clonazepam 
was discontinued as it could cause anemia.  The veteran was 
discharged with three inhalers for his COPD, and continued to 
take Prazosin for benign prostatic hypertrophy and Lisinopril 
for hypertension.  Salsalate, used to treat the veteran's 
arthritis, was discontinued.  On discharge, the diagnoses 
were anemia and schizoaffective disorder, and the veteran's 
condition was stable.  It was planned that the veteran would 
be followed up with his doctor in two weeks.

The veteran's death certificate indicates that the veteran 
died at his residence on December [redacted], 1995.  The immediate 
cause of death was listed as CHF.  There were no other causes 
of death listed.  An autopsy was not performed.

In March 1996, the appellant submitted a claim for service 
connection for the cause of the veteran's death.

In April 1996, the appellant submitted a claim for DIC 
benefits, and asserted that medical treatment provided at the 
Highland Drive VAMC resulted in the veteran's death.

By a statement dated in May 1996, the appellant asserted that 
the veteran's death was service-connected.  She stated that 
the veteran was treated at the Highland Drive VAMC from 
August 1995 to September 1995, was diagnosed with CHF, and 
was given blood-thinning medication.  She said he returned 
home on September 20, 1995, and was very weak, and was later 
hospitalized in October and November 1995.  She stated that 
the veteran was treated by a visiting nurse at their home, 
and the nurse told her to stop giving the veteran one of his 
"depressant" medications.  A few days later, the veteran 
underwent a psychiatric evaluation at the Highland Drive 
VAMC, and he told his doctor he was constantly tired.  Blood 
tests were taken, and the veteran was sent home.  The 
appellant said she was later called and advised to bring the 
veteran to the University Drive VAMC (in Pittsburgh, 
Pennsylvania), as laboratory tests showed that the veteran's 
blood count was dangerously low.  The appellant related the 
veteran's low blood count to a combination of two "mental 
depressants" and blood thinning medication.  She said he was 
hospitalized at the University Drive VAMC, and underwent 
surgery to remove rectal polyps.  She said that at that time 
she asked the doctors about the veteran's low blood count, 
but nothing was done, and when she took him home later that 
week, he was very weak, dizzy, and could hardly walk.  She 
stated that he had a heart attack on December [redacted], 1995, 
and she found him after he died.

By a memorandum dated in May 1996, the chief of the Medical 
Administration Service of the Highland Drive VAMC indicated 
that the veteran was admitted to the acute psychiatric unit 
on August 23, 1995, and discharged on September 19, 1995.  No 
procedures were performed during that stay, and he was later 
admitted from November 3, 1995 to November 13, 1995.

By a statement dated in March 1997, a representative from the 
American Legion asserted that VA treatment providers gave the 
veteran a combination of anti-depressant medications and 
blood thinning medication which produced a low blood count 
and led to heart failure.

By a letter dated in December 1997, the appellant's 
representative asserted that the veteran's death was caused 
by improper or negligent treatment at a VAMC.

At a March 1998 conference with a decision review officer, 
the appellant's representative reiterated many of the 
appellant's assertions.  He stated that the veteran was 
hospitalized at a VAMC for prescription drug detoxification, 
that he had a low blood count, that he underwent surgery to 
remove polyps in a poor state of health, and that such 
conditions caused a myocardial infarction and resulted in his 
death.  He asserted that the veteran had blood tests done at 
the Highland Drive VAMC on December 6, 1995.

At a May 1998 conference with a decision review officer, the 
appellant's representative reiterated many of his assertions, 
and said that the veteran had another VA hospital admission 
after December 2, 1995.  He reiterated these assertions by 
letters dated in May 1998.

By a letter dated in June 1998, a representative from the VA 
Pittsburgh Healthcare Systems indicated that the veteran was 
not treated at a Pittsburgh VAMC after December 2, 1995.

At a July 1998 RO hearing, the appellant reiterated many of 
her assertions.  The appellant's representative stated that 
the veteran was not hospitalized after December 2, 1995.  The 
appellant asserted that the veteran was hospitalized in 
September 1995 for detoxification from his multiple 
prescription medications, and that after his discharge his 
condition was not improved, and was actually worse.  She said 
that a VA visiting nurse told her in approximately October or 
November 1995 that the veteran had been prescribed three 
blood thinners, the veteran's doctor was notified, and the 
appellant was told to discontinue one of the veteran's 
medications.  She said that blood tests were taken on 
November 29, 1995, the veteran was sent home, and she was 
then told to bring the veteran to the University Drive VAMC 
because his blood count was very low.  She stated that a 
colonoscopy was performed on the veteran and she believed 
that the procedure should not have been done in his 
condition.  She said that after the veteran's discharge in 
early December 1995, she was given new medications to give to 
him, his condition deteriorated each day, and he was cold, 
tired, and had tremors and difficulty walking.  She said she 
gave him all the medications as she was advised, and he died 
on December [redacted], 1995.  She asserted that the veteran's 
death resulted from the inaction of the VAMCs with respect to his 
medications, and his low blood count.

By a statement received in July 1998, the appellant's son 
reiterated many of the appellant's assertions, and said that 
the veteran was hospitalized for a low blood count.  He 
stated that after the veteran's hospital discharge, his 
condition deteriorated rapidly, and he became progressively 
weaker and ashen in color, and he had been prescribed a 
"frightening amount of medication."  He said he and his 
family had grave concerns about the veteran's sallow, weak 
appearance, his behavior, and his overmedication, and the 
veteran died about a week after his discharge from the VAMC.

By a letter dated in December 1998, the appellant's 
representative asserted that "it is not the claimant's 
position that [the veteran] died from the reason for which he 
was allowed service connected disability.  Instead it was the 
treatment, or lack thereof at the VA hospital in dealing with 
his disability that led to his death.  His constant and over-
medication and almost total lack of monitoring thereof by VA 
hospital personnel is what is claimed to be the problem."  
He requested that the RO obtain a medical opinion as to the 
effect of the veteran's various medications.


II.  Analysis

A.	Service Connection for the Cause of the Veteran's Death

The appellant has claimed service connection for the cause of 
the veteran's death (which is one basis for DIC), but her 
representative has recently stated that she does not assert 
that the veteran's death was related to a service-connected 
disability.  Nonetheless, as this claim has been appealed, 
the issue will be addressed by the Board.
 
To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for certain chronic diseases, including heart disease, will 
be presumed if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime, his only 
established service-connected disability was anxiety reaction 
with post-traumatic stress disorder.  It is not contended, 
nor does the evidence reflect, that this disorder caused or 
contributed to the veteran's death.

The veteran's service medical records from his period of 
active military service (1943-1945) are negative for the 
medical conditions involved in his death in 1995, and such 
conditions were not shown for decades after service.  The 
first medical evidence of a diagnosis of a heart condition is 
dated in 1991, when a VA doctor diagnosed CHF.  A June 1992 
chest X-ray study was negative for CHF, but subsequent VA 
medical records reflect mild cardiomegaly and 
atherosclerosis.  The veteran was hospitalized in early 
November 1995 and treated for anxiety and nervousness.  
Doctors noted that he had multiple medical problems, 
including generalized anxiety disorder, in partial remission, 
COPD, history of colon resection for carcinoma, history of 
inguinal hernia, benign prostatic hypertrophy with 
transurethral resection of the prostate, and degenerative 
joint disease.  The veteran was hospitalized in late November 
1995 for evaluation of reduced hemoglobin and hematocrit; on 
discharge he was diagnosed with anemia and schizoaffective 
disorder, as well as hypertension.  He was discharged on 
December 2, 1995, and he died at home on December [redacted], 
1995.

The veteran's death certificate reveals that the immediate 
cause of death was CHF.  No underlying causes of death were 
listed. 

No competent medical evidence has been submitted to show that 
the veteran's established service-connected condition, 
anxiety reaction with post-traumatic stress disorder, caused 
or contributed to his death.  No competent medical evidence 
has been submitted to show that the CHF, or any of the other 
severe ailments which existed at the time of death (assuming 
they were contributory causes of death), are linked to 
service or to the established service-connected disability.  
In short, there is no competent medical evidence of causality 
as required for a well-grounded claim for service connection 
for the cause of death.  Ruiz, supra; Johnson, supra.  
Statements by the appellant or her representative on such 
matters do not constitute competent medical evidence, since, 
as laymen, they have no competence to give a medical opinion 
on diagnosis or etiology of a disorder.  Grottveit, supra.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.

B.	Entitlement to DIC under 38 U.S.C. § 1151, based on a 
Claim that the Veteran Died as the Result of VA Medical 
Treatment in 1995

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the recent change.

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospital, medical, or surgical treatment, or 
examination, disability compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The applicable regulation further provides that, in 
determining whether additional disability resulted from a 
disease, injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, or examination, it is necessary to 
show that additional disability is actually the result of 
such disease, injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the treatment was 
authorized, and will not be payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358.

The appellant essentially asserts that during 1995, in the 
months preceding the veteran's death, a VA hospital 
administered multiple medications to the veteran, did not 
properly manage these medications, and performed an 
unnecessary colonoscopy.  She contends that the veteran was 
over-medicated, which resulted in a low blood count, which 
caused the veteran's death from a heart condition in December 
1995.  This claim presents the threshold question of whether 
she has met her burden, under 38 U.S.C.A. § 5107(a), of 
submitting evidence to show that her claim is well grounded, 
meaning plausible.  Jones v. West, 12 Vet. App. 460 (1999); 
Murphy, supra.  For the appellant's claim to be plausible or 
well grounded, it must be supported by competent evidence, 
not just allegations.  Tirpak, supra.  The requirements for a 
well-grounded claim for compensation under 38 U.S.C.A. § 1151 
are similar to the requirements for a claim for service 
connection for a disability alleged to be due to military 
service.  Jones, supra.  More specifically, a well-grounded 
claim for § 1151 benefits requires (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury or disease as the result of VA hospitalization, 
medical or surgical treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  Jones, supra.  In the context of a claim for DIC 
under § 1151, the "current disability" would mean a 
disability which caused or contributed to death.

There are copious medical records on file, and none contain a 
medical opinion linking the veteran's death to VA medical 
treatment (including any medication).  VA hospital records 
dated from August 1995 to September 1995 reflect treatment 
for anxiety and an increasing tremor; his medications were 
adjusted, his many medical problems were treated, and he 
responded to treatment without complication. His hospital 
course was routine, he became less anxious, and his mood, 
sleep, and appetite improved.  On discharge, he had no 
complaints of anxiety and his hand tremors were minimal.  The 
discharge diagnoses were generalized anxiety disorder, COPD, 
recent upper respiratory infection, history of colon 
resection for carcinoma, history of right inguinal hernia, 
benign prostatic hypertrophy with transurethral resection of 
the prostate, and degenerative joint disease.  The veteran 
was hospitalized at a VAMC in early November 1995 for a CMP 
stay, and doctors noted that he had a multitude of medical 
problems.  Laboratory tests showed that iron, saturated iron, 
red blood cell, hemoglobin, hematocrit, and mean corpuscular 
hemoglobin concentration were all low, red cell distribution 
width was high, and all other tests were within normal 
limits.  The discharge diagnoses were generalized anxiety 
disorder, in partial remission, COPD, history of colon 
resection for carcinoma, history of inguinal hernia, benign 
prostatic hypertrophy with transurethral resection of the 
prostate, and degenerative joint disease.

The veteran was hospitalized at a VAMC from November 29, 1995 
to December 2, 1995, for a workup of his reduced hemoglobin 
and hematocrit.  He underwent a colonoscopy and an upper 
endoscopy (with gastric polyp removal), and his condition was 
described as stable after these procedures.  On discharge, 
the diagnoses were anemia and schizoaffective disorder, and 
his condition was stable.  It was planned that he would be 
followed up with his doctor in two weeks.

A review of the file reveals that the veteran received no 
subsequent VA medical treatment prior to his death on 
December [redacted], 1995.  The veteran died at his residence, 
and the only cause of death listed on his death certificate was 
CHF.

It is clear that the veteran was treated at VA facilities, 
that he was given multiple medications, and that he died of 
CHF on December [redacted], 1995.  However, a nexus between the 
medications prescribed by the VA and his death is not shown.  
The appellant has not presented any competent medical 
evidence that the VA treatment during 1995 caused the 
veteran's fatal heart condition or otherwise caused or 
contributed to his death at home one week after his final VA 
hospitalization.  As noted above, 38 C.F.R. § 3.358 provides 
that compensation will not be payable under 38 U.S.C. § 1151 
for additional disability or death which is merely 
coincidental with VA hospitalization or treatment.

Although the appellant contends that the veteran's death was 
caused by VA treatment with medications, she has not 
presented any medical evidence to that effect, and as a 
layman she is not competent to provide an opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board finds that the appellant has not presented 
competent medical evidence demonstrating that the veteran 
died as the result of VA treatment he received in 1995.  
Without such competent medical evidence, the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1151 is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a); Jones, 
supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1151 are denied.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 



